DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 29 August 2022.  Claims 25-42 are currently under consideration of which claims 25-35, 38, 40 and 41 are currently amended.  Claims 1-24 have been cancelled and claims 43-48 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 25, at lines 16-17, the claim reads “wherein the carbon dioxide gas fed into the gas space produces close to the rear side”.  However, is unclear as to what specifically is being produced.  
As to claim 29, the claim recites the limitation “the upper end of the gas space”.  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 29, the claim recites that the second gas discharge conduit is connected to an upper end of the gas space and the first gas feed conduit is connected to a lower end of the anode space.  However, it is unclear as to how the cell would operate if this was the gas, the first gas feed conduit it feeding the carbon dioxide to the cathode side, it is unclear as to how or why carbon dioxide would be provided to the anode side, and the second gas discharge conduit is for anode product gas, it is unclear as to how or why anode product gas would be discharged from the cathode side.  For the purpose of Examination, it has been interpreted that the second gas discharge conduit is connected to an upper end of the anode space and that the first gas feed conduit is connected to a lower end of the cathode gas space.  It is important to note, that should this interpretation be found incorrect, the claims would raise issues of support under 35 USC 112(a).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-27, 29, 31-36 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0078222 to Baldauf et al. (Baldauf) in view of US Patent Application Publication No. 2005/0000798 to Faita et al. (Faita).
As to claim 25, Baldauf teaches an electrolysis cell for the electrochemical reaction of carbon dioxide comprising a cathode half shell having a cathode (6), a gas space (8) comprising carbon dioxide gas and connected to a first gas feed conduit for carbon dioxide (11) and to a first gas discharge conduit for gaseous reaction products (15), a catholyte, a catholyte inlet (at line 12), and a catholyte outlet (at line 14) and an anode half shell and an separator (5) arranged between the anode half shell and the cathode half shell for separating anode space (3) and cathode space (4), the anode half shell provided with a second gas discharge conduit (20) for an anode reaction product, an anolyte inlet (at line 13), an anolyte, and an anolyte outlet (at line 20) and also an anode (9), and further comprising electric power leads for connecting the anode and the cathode to a voltage source, wherein the cathode is configured as a gas diffusion electrode for reaction the carbon dioxide gas (Paragraphs 0041-0048; Figure).
However, Baldauf fails to further teach that the anode, cathode and separator are vertically arranged in their main extensions such that a gas for passage of the catholyte according to the principle of a falling liquid film is arranged between the separator and the cathode. 
However, Faita also discusses membrane electrolysis cells applicable to a number of electrochemical processes wherein a gas diffusion electrode is utilized (Paragraph 0017).  Faita teaches that an improved configuration for the gas diffusion cathode cell in terms of cell energy consumption and gas build up comprises arranging the anode (3), cathode (10), and membrane (16) arranged vertically in their main extension with a minimal gap formed by a planar element (9) interposed between the cathode (10) and the membrane (16) such that the catholyte is supplied to the top of the minimal gap through an inlet (13) and discharged from a bottom near the minimal gap through an outlet (15), thus the catholyte flowing according to the principle of a falling liquid film between the membrane and cathode (Paragraphs 0024, 0025, 0029, 0030 and 0032; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cell structure of Baldauf with the minimal gap configuration of Faita in order to improve the gas diffusion cell in terms of cell energy consumption and gas build up as taught by Faita.  
The apparatus of the combination is capable of performing the functional language of “wherein the carbon dioxide gas fed into the gas space produces close to the rear side of the gas diffusion electrode so as to produce a gas velocity of from 0.0001 to 15 m/s” based on operating conditions such as voltage and feed rates (MPEP 2114).
The combination fails to specifically teach that the voltage supply is a DC voltage supply; however, one of ordinary skill in the art would have recognized that absent a focus on the voltage supply, a DC supply would be a standard means of supplying the voltage to an electrolysis cell.  Furthermore, the voltage can only be supplied in AC or DC and thus choosing DC current would have been obvious to try in view of the limited amount of options.  
The combination fails to specifically teach that the apparatus is designed to operate on the claimed industrial scale; however, first it is important to note that this limitation is found only in the preamble of the claim (MPEP 2111.02) and furthermore that mere changes in size/proportion are not patentably significant (MPEP 2144.04 IV A).
As to claim 26, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Baldauf further teaches that the separator is a membrane allowing proton exchange (Paragraph 0037).
As to claim 27, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Faita further teaches that an appropriate value for the vertical main extension of the cathode is 100 cm (Paragraph 0037).
As to claim 29, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Baldauf further teaches that the first gas discharge conduit (14) is connected to an upper end of the cathode gas space (8) and the second gas discharge conduit is connected to an upper end of the anode space (13) and the first gas feed conduit is connected to a lower end of the gas space (Paragraphs 0041-0048; Figure).
As to claim 31, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Baldauf further teaches that the catholyte is an aqueous solution of alkali metal hydrogencarbonate (Paragraph 0042).
As to claim 32, the combination of Baldauf and Faita teaches the apparatus of claim 25. Baldauf further teaches that the anolyte is an aqueous solution of alkali metal hydrogencarbonate (Paragraph 0042).
As to claim 33, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Baldauf further teaches that the same electrolyte slat is used for the anolyte and the catholyte, and that the catholyte outlet is connected via a collection tube (18) to an electrolyte collection facility (10) in which catholyte from the catholyte outlet and anolyte from the anolyte outlet are combined (Paragraphs 0041-0048; Figure).  Faita, as discussed above, teaches that the catholyte inlet is located above the gap on the cathode half shell and the catholyte outlet is located at the lower end of the gap.  
As to claim 34, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Baldauf further teaches that the first gas discharge conduit (15) is connected to a gas separation unit (32) for separating product gas, carbon monoxide and hydrogen, and unreacted carbon dioxide gas (Paragraphs 0041-0048; Figure).
As to claim 35, the combination of Baldauf and Faita teaches the apparatus of claim 34.  Baldauf further teaches that the gas separation unit (32) has a recirculation conduit (18) for carbon dioxide gas which has been separated off, which recirculation conduit is connected via a distributor tube conduit (16) to the first gas feed conduit for carbon dioxide gas (11) (Paragraphs 0041-0048; Figure).
As to claim 36, the combination of Baldauf and Faita teaches the apparatus of claim 34.  Baldauf further teaches that the gas separation unit (32) has a discharge conduit (36) for carbon monoxide that has been separated off (Paragraphs 0041-0048; Figure).  Baldauf further teaches that the carbon monoxide gas is utilized for chemical synthesis starting material (Paragraph 0035).  Thus the apparatus further comprises some sort of conduit connected in some sort of wat to a chemical production plant for chemical reaction of carbon monoxide. 
As to claim 38, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Faita further teaches that the apparatus comprises a meals for slowing the flow of a catholyte stream, a planar element (9), provided in the gap (Paragraph 0027; Figure 1).
As to claim 39, the combination of Baldauf and Faita teaches the apparatus of claim 39.  Faita further teaches that the planer element is a nonconductive polymer from as a mesh of woven wires, thus a nonconductive inert sheet-like textile structure (Paragraphs 0027, 0028 and 0031).
As to claim 40, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Baldauf further teaches that the second gas discharge conduit for the anode reaction product and the anolyte outlet form a unit and are connected to a collection tube conduit (20) in which a gas/liquid separation occurs and is connected via a gas removal unit (33) by an anolyte recirculation conduit (19) via an electrolyte collection facility (10) to the anolyte inlet (at line 13) (Paragraphs 0041-0048; Figure).
As to claim 41, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Baldauf further teaches that the apparatus comprises an electrolyte recirculation conduit that has a feed conduit (34) and mixing unit (10) for mixing in, for example, more highly concentrated electrolyte (Paragraphs 0041-0048; Figure).
As to claim 42, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Faita further teaches that the anode is in contact with the membrane under pressure (Paragraph 0039) and thus that the anode rests on the separator with area shaped contact positions.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baldauf and Faita as applied to claim 25 above, and further in view of Foreign Patent Document No. WO 2015/139129 to Huff et al. (Huff).
As to claim 28, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Baldauf teaches that the cathode is a gas diffusion cathode for the reduction of carbon dioxide (Paragraph 0039).  However, Baldauf is silent as to the specific material utilized to form the gas diffusion cathode.  However, Huff also discusses gas diffusion electrode for the reduction of carbon dioxide and teaches that a particularly effective cathode comprises for example, a silver catalyst and PTFE binder on a conductive support (Page 5, Line 17 to Page 6, Line 3; Page 23, Line 12 to Page 24, Line 6).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to form the gas diffusion electrode of Baldauf of a silver catalyst and PTFE binder on a conductive support with the expectation of effectively reducing the carbon dioxide as taught by Huff.  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baldauf and Faita as applied to claim 25 above, and further in view of US Patent Application Publication No. 2020/0308718 to Patru et al. (Patru).
As to claim 30, the combination of Baldauf and Faita teaches the apparatus of claim 25.  Baldauf further teaches the second gas discharge conduit (20) for the anode reaction product is connected to a second gas separation unit (33) for separating gases from the electrolyte (Paragraphs 0005 and 0047; Figure).
However, Baldauf fails to specifically teach that this gas discharge stream would further comprise carbon dioxide and thus fails to teach that the gas liquid separator would be capable of performing the functional language of separating carbon dioxide.  However, Patru also discusses the electrochemical reduction of carbon dioxide and teaches that carbon dioxide released with the anode gas stream, while desired to be minimized as an undesirable loss, is unavoidable (Paragraphs 0072 and 0074; Figures 4 and 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the anode side gas discharge would comprise carbon dioxide in addition to oxygen as taught by Patru.
The combination fails to further specifically teach that this carbon dioxide gas is separated from the oxygen and returned to the gas feed conduit.  However, Baldauf does teach that the undesirable carbon dioxide loss from the cathode side is separated and returned to the cell gas feed (Paragraph 0046; Figure).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the anode side separator of the combination with a configuration capable of further separating the carbon dioxide and returning it to the cell gas feed, thus via some sort of conduit, in order to recover the undesirable carbon dioxide loss from the anode side as well as the cathode side.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baldauf and Faita as applied to claim 25 above, and further in view of Foreign Patent Document No. WO 2015/184388 to Kaczur (Kaczur).
As to claim 37, the combination of Baldauf and Faita teaches the apparatus of claim 34.  Baldauf further teaches that the gas separation unit (32) has a discharge conduit (36) for hydrogen which has been separated off.  Baldauf further teaches that hydrogen is a byproduct gas in the electrochemical carbon dioxide reduction system (Paragraph 0026).  However, Baldauf fails to teach how this hydrogen is utilized when the carbon monoxide product is sent to chemical synthesis (Paragraph 0035).  However, Kaczur also discusses the electrochemical reduction of carbon dioxide with byproduct hydrogen gas and teaches that this hydrogen should be separated out for usage in other processes requiring hydrogen (Paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cathode side separation unit of the combination with a separator capable of separating byproduct hydrogen for downstream usage, thus connected to some sort of hydrogen pipe network, in order to utilize this byproduct desirably as taught by Kaczur.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794